Title: To George Washington from Major General William Heath, 10 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Highlands Mandavilles [Dutchess County, N.Y.]July 10th 1779
        
        I do myself the Honor to enclose the Sentiments of the Officers of the three Brigades on this Side the river with respect to the regulateing the prices of the necessaries of Life in Camp as expressed by their Committee appointed by the respective Brigades—for that purpose.
        From my present particular Situation I wish to Obtain the earliest notice of the movements of the Enemy on the River both as it respects my self and the Public cause, to facilitate this I would request that Two of the four Guards Boats, at present employed, and which are manned by Crews from the Division I have the honor to Command, may be kept on this Side the River and under my direction. This was proposed yesterday by Capt. Buchannan of his own motion, Major General McDougall replied that it was your Excellencys orders that the Boats should be kept at the Point If you should not think proper to have Two of the four Boats row from and make their reports of discoveries here I presume your Excellency will not disapprove of my

endeavouring to obtain other Boats for this purpose and ordering over the Boatmen of my own Division to man them when the Sole Object is that of obtaining the earliest & best Intelligence.
        There are a number of Prisoners in the provost at Fish Kill whose Situation is very disagreable Some of them are Considered as Spies, will your Excellency please to order them tryed by a General Court Martial of the Line, or of the Division—or delivered over to the authority of the State I beleive the Crimes are in the Hands of John Strang Esqr. Dy Judge advocate I am informed that Two of them vizt Joseph Nickerson and James Halsted are notorious villains; and that the public are very desireous to have them Speedily brought to tryal. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      